 THOMAS RIGGING COMPANY65fined to the technical and clerical employees of the Employer notpresently represented by the Petitioner is not warranted.We dofind, however, that those employees have a sufficient community ofinterest with the office, clerical, and technical employees in the estab-lished unit now represented by the Petitioner to render appropriatetheir inclusion in that unit.Accordingly, we find that an exceptioniswarranted in this case to the Board's general practice of not in-cluding technical employees in the same unit with clerical employeeswhere any party objects to such grouping,8 and we shall accord all theemployees in the time-study and time-standards departments an op-portunity to determine through an election whether or not they desireto be added to the existing unit of office, clerical, and technicalemployees.We shall direct an election among all the employees employed in thetime-study and time-standards departments at the Employer's Cleve-land Mill Division, Euclid, Ohio, excluding all supervisors as definedin the Act. If a majority of these employees cast their ballots forthe Petitioner, they will be taken to have indicated their desire to beincluded in the office, clerical, and technical unit currently representedby the Petitioner, and the Regional Director shall issue a certificateof results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]8SeeBethlehem Steel Company,Shipbuilding Division,97 NLRB 1072.THOMAS RIGGING COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTSCARPENTERSUNION,LOCAL No. 642, UNITEDBROTHERHOOD OF CAR-PENTERS & JOINERS OF AMERICA, AFL, AND HARRY CECIL,BUSINESSAGENT OF LOCAL No. 642andINTERNATIONAL ASSOCIATION OF MA-CHINISTS.Cases Nos. 2O-CA-640 and 2O-CB-222. January 8,1953Decision and OrderOn June 12, 1952, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, exceptions to theIntermediate Report and supporting briefs were separately filed onbehalf of the Respondent Company, and on behalf of the Respondent102 NLRB No. 1.% 66DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and Respondent Cecil, jointly.The Respondent Company'srequest for oral argument is hereby denied, as the record and the briefs,in our opinion, adequately present the issues and the positions of theparties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications?1.With respect to the alleged discriminatory refusal to hireGon-zal ves, Renner, Young,andGlen,we agree with the Trial Examinerthat the Respondents committed the violations alleged in the com-plaint.The credited testimony, in brief, shows the following : Allfour of these complainants within 1 month after the Rheem job wasbegun made application for employment with Burgman, the Re-spondent Company's authorized hiring agent.All four revealed intheir separate interviews with Burgman that they were machinistsand members of the International Association of Machinists, thecharging party in these cases, herein called the IAM. Burgman indi-cated to Gonzalves and to Renner that he desired their immediateservices; to Young that there would be "more jobs at the end of theweek"; and to Glen to leave his name, that he would call him whensomething came up. But he specifically told Gonzalves, Renner, andYoung that they would need clearance from Respondent Cecil, thebusiness agent of the Respondent Union, and also advised Gonzalvesthat he "would have to join the Millwrights' Local." In Glen's case,having first ascertained that he belonged to the IAM, Burgman in-formed Glen that "all of my men are millwrights." 3Gonzalves and Renner each proceeded to see Respondent Cecil atthe office of the Respondent Union.Renner told Cecil that Burgman3Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its power in connection with these cases to a three-member panel[Members Houston, Murdock,and Styles].2Without affectingour agreement with the Trial Examiner,we note the following minorcorrections and clarifications of the IntermediateReport: (1)There is no showing in therecord that Burgman was a member of the Respondent Union.Rather,it appears thathe was a member of "Millwrights Local Union No. 102, of the Carpenters Union." (2)In "The Remedy," the provision should read : The liability of Respondent Union andRespondent Cecil forfurtherback pay shall terminate 5 days after they notify RespondentCompanythat theyhave no objections to the employment of the individuals found by theBoard to have been discriminated against.$ On this evidence alone, it is clear,and we find,thatthe Respondent Company violatedSection 8(a) (3) ofthe Act by denyingemployment to the four named complainants forexpress discriminatory reasons.whetheror not vacancies were immediately available tothe applicants is not material.Theywere not obliged to continue to make the uselessgesture of applicationto theRespondent Company.See, e. g.,Darted Hamm Drayage Co.,84 NLRB459, enfd. 185F. 2d 1020 (C. A. 5).N. L. R. B. v. ArthurG.McKee,196F. 2d 636(C. A. 5). THOMAS RIGGING COMPANY67wanted him on the job and thathe was sentto geta clearance.Gon-zalvessimilarlyrequested clearanceto work forBurgman.For hispart, Respondent Cecil did not disavowthat clearances were neces-sary and refused to issue theclearances, indicating,interalia,that``itwill cost you $100 for initiation to go to work"; that "he had noorder from Burgman for men, but if he had, he had three men thatwere out of employment that would go on the job beforeany one else";and that if "the fellows heard out there that you wasan ex-machinist,they are liable to walk off the job." It is clear, in any event, that theissuance of a clearance by the Respondent Union was predicated uponmembership in the "Millwrights' Union."Significantly, the recordshows that all of the millwrights in the employ of the RespondentCompany were members ofsomelocal of United Brotherhood of Car-penters & Joiners of America, AFL, the parent of the RespondentUnion.From all the evidence adduced in these cases, including Cecil's fail-ure to disavow the implicitneedfor clearance in order to obtain em-ployment with the Respondent Company, we believe with the TrialExaminer that the reasonable inference to be drawn is thatan under-standingexisted between the Respondent Company and the Respond-ent Union to the effect that no employee would be hired without aclearance from the Respondent Union.'The cases cited by the TrialExaminersupport this conclusion .5Accordingly, we find that Gon-zalves, Renner, Young, and Glen were denied employment as a directresult of the Respondent Company's unlawfularrangementfor clear-ances by the Respondent Union, thus encouraging membership in theRespondent Union and discouraging membership in the IAM, andthat the Respondent Company thereby discriminated against theseindividuals in violation of Section 8 (a) (1) and (3) of the Act.* The record does show the existence of a currently effective master agreement betweenthe Associated General Contractors of America,Inc.,and the United Brotherhood ofCarpenters and Joiners of America,for 42 northern California counties.Pursuant to suchagreement,the Respondent Company undertook to recognize the Respondent Union as thecollective bargaining representative of Its employees.However,a union-shop provisionIn the contract which was conditioned upon appropriate authorizationby theBoard underSection 9(e) of the Act was not effective during the period In question.As noted In theIntermediate Report, this contract was not specifically attacked in the complaint as con-stituting any violation of the Act;and the Trial Examiner found no such violation.Wedo not disturb this finding,particularly as no exceptions were filed by the General Counsel.However,there appears In the contract a clause(article IV(D) ), set forth below, whichhas significance In relation to the question of the existence of a clearance arrangementbetween these parties :As toany employee who becomes a member of or applies for membership in the Union,it isagreedthatthe appropriate Local Union having jurisdiction unit issuejob clear-ance cards to any member in good standing in anylocalof the Union designated by anyindividual employer,provided such employer does not designate more than twenty-fivepercent(25%) of such help required on any project.[Emphasis added.]E. g., Consolidated Western Steel Corporation,94 NLRB 1590;GeneralElectric Com-pany,94 NLRB 12,60;Arthur G.McKee Company,94 NLRB 899;SwinertondWalbergCompany, 94NLRB 1079. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDLikewise, we find that the Respondent Union and Respondent Cecil,as party to this unlawful understanding,attempted to causethe Re-spondent Company to discriminate against employees in violation ofSection 8 (b) (2) of the Act.Furthermore, although the Respond-ent Union did not specifically request that the Respondent Companyrefuse to hire Gonzalves, Renner, Young, and Glen, it was, as we havefound, responsible for the discriminatory hiring arrangement, andtherefore, in our opinion, responsible for its reasonably to be antici-pated results."Consequently, we reach the conclusion, as did theTrial Examiner, that the Respondent Union and Respondent Cecilcau8edthe Respondent Company to discriminate against Gonzalves,Renner, Young, and Glen, in violation of Section 8 (b) (2) and 8 (b)(1) (A) of the Act.2.However, as toKershner,we disagree with the Trial Examinerthat the evidence warrants the finding that he, in the same manner asthe other complainants, was discriminated against by the Respond-ents.In his finding, the Trial Examiner specifically relied upon thefact that the Respondent Company ascertained from Kershner hisunion affiliation.But the sole pertinent evidence, as it relates toKershner, shows that when this complainant approached Burgmanfor a job, Burgman said he would need men later, that he would giveKershner a call, and for Kershner to leave his name at the time shack.Assuming that at the time shack Timekeeper Jacobus did ask Kershnerwhether he belonged to the "Millwrights' Union," which the TrialExaminer did not specifically find,7 it was not established that Jacobuswas a supervisor or that he had any authority to bind the RespondentCompany in this respect 8While we are not free of doubt whether there was a violation of theAct in regard to Kershner, particularly in the light of the unlawfularrangement for clearance of employees by the Respondent Union,and all the surrounding circumstances in these cases, we cannot find,on the paucity of evidence before us, that the Respondent Companywas aware of Kershner's union affiliation, or that it was at all influ-enced not to employ Kershner by the fact that he possessed no clear-ance from the Respondent Union.We shall, therefore, dismiss thecomplaint as to Kershner.e seeConsolidatedWestern Steel Corporation, supra; Del E. Webb Construction Com-pany,95 NLRB 75, enf.den. on other grounds, 196 F. 2d 841(C.A. 8).ComplainantsYoung and Glen did not attempt to secure a clearance from Respondent Cecil, as didGonzalves and Renner.But we find this was unnecessary in view of the evidence of thediscriminatory hiring arrangement for which, as we hold, the Respondent Union isproperly responsible.4 The TrialExaminerfound thatJacobus askedKershner"eitherif he belonged to theMillwrightsor was a millwright."9 See, e. g., M. WKellogg Company,94 NLRB 526, 530, in which the Board held thatthe statements of plantguardsfor employment could not be imputed to the employer, inthe absence of authorization or ratification of the employer. THOMAS RIGGING COMPANYOrder69Upon the entire record in thesecases,and pursuantto Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that:I.Thomas Rigging Company, Emeryville, California, its officers,agents, successors, and assigns shall :A. Cease and desist from :1.Discouraging membership in International Association of Ma-chinists and encouraging membership in Carpenters Union, Local No.642, United Brotherhood of Carpenters & Joiners of America, AFL,or in any other labor organization of its employees or applicants foremployment, by refusing to employ any qualified applicant for em-ployment, or by discriminating in any manner in regard to hire ortenure of employment or any term or condition thereof, except to theextent permitted by Section 8 (a) (3) of the Act.2. In any other manner interfering with, restraining, or coercingits employees in theexerciseof the right to self-organization, to form,join, or assist International Association of Machinists, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, or toengage inconcerted activities for the purposeof collective bargaining or other mutual aid or protection, or theright to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement authorized underSection 8 (a) (3) of the Act.B. Take the following affirmative action which the Board findswill effectuate the policies of the Act :1.Offer to Manuel Gonzalves, Rex Renner, Leroy P. Young, andPhilip Glen immediate and full employment and, jointly and severallywith Respondent Union and Respondent Cecil, make them whole forany loss of pay sufferedas a resultof the discrimination against them,as provided in the section of the Intermediate Report entitled "TheRemedy."2.Upon request, make available to the Board or its agents forexamination or copying all payroll and other records necessary toanalyze the amounts of back pay due.3.Post at its principal office and at its construction office at theRheem plant, copies of the notice attached hereto as appendix A.9Copies of said notice, to be furnished by the Regional Director forthe Twentieth Region, shall, after being duly signed by the Company'srepresentative, be posted by the Respondent Company immediatelyIn the event that this Order or any Order herein is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words"Pursuant to a Decisionand Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."250983-vol. 102-536 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent Company to insure that said notices are not altered,,defaced, or covered by any other material.4.Notify the Regional Director for the Twentieth Region, in writ-ing, within ten (10) days from the date of this Order what steps ithas taken to comply herewith.II.Respondent Union, Carpenters Union, Local No. 642, United.Brotherhood of Carpenters & Joiners of America, AFL, its officers,representatives, and agents, and Respondent Harry Cecil, businessagent of Respondent Union, shall :A. Cease and desist from :1.Causing or attempting to cause Thomas Rigging Company, itsofficers, agents, successors, or assigns, to refuse to employ any qualifiedperson or otherwise discriminate against its employees or applicantsfor employment in violation of Section 8 (a) (3) of the Act.2.In any manner restraining or coercing the employees of or ap-plicants for employment with Thomas Rigging Company in theexercise of their right to engage in or refrain from engaging in anyor all of the activities guaranteed by Section 7 of the Act, except tothe extent that such right may be affected by a union-security agree-ment authorized under Section 8 (a) (3) of the Act.B. Take the following affirmative action, which the Board findswill effectuate the policies of the Act :1.Notify Respondent Company, in writing, and furnish copies tothe individuals named, that they have no objections to the employmentofManuel Gonzalves, Rex Renner, Leroy P. Young, and Philip B.Glen and that they request said Company to offer the aforenamedfour employees immediate employment.2.Jointly and severally with Respondent Company, make wholeManuel Gonzalves, Rex Renner, Leroy P. Young, and Philip B. Glenfor any loss of pay suffered by reason of the discrimination againstthem, as provided in the section of the Intermediate Report entitled"The Remedy."3.Post immediately in conspicuous places in its business office andat all places where notices to its members are customarily posted, copiesof the notice attached hereto as appendix B.'10Copies of said notice,to be furnished by the Regional Director for the Twentieth Region,shall, after being duly signed by Respondent Cecil and RespondentUnion's representative, be posted by them immediately upon receipt10In the event that this Order or any Order herein is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words "Pursuant to a Decisionand Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THOMAS RIGGING COMPANY71thereof and maintained for a period of sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by Respondent Unionand Respondent Cecil to insure that said notices are not altered, de-faced, or covered by any other material.(4)Mail to the Regional Director for the Twentieth Region signedcopies of the notice attached hereto as appendix B for posting, Re-spondent Company willing, at its offices at the Rheem constructionproject in places where notices to employees of Respondent Companyare customarily posted.(5)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondents discriminated againstJohn Kershner.MEMBERMURDOCK, dissenting in part :I cannot agree with my colleagues that there is sufficient evidencehere to sustain the allegation of the complaint that the RespondentUnion attempted to and didcausethe Respondent Company to engagein discrimination, thereby violating Section 8 (b) (2) of the Act.Concededly, the record is such that the entire case against the Unionmust turn upon the question of whether anagreementexisted betweenthe Union and the Company requiring the clearance of employeesby the Union.My colleagues find such an agreement, which theydescribe as an "understanding."But I cannot find on this recordthat the General Counsel has sustained the burden of establishing theexistence of such an agreement or understanding.No testimony asto any actual agreement, written or oral, reflecting the alleged clear-ance procedure between these parties, was introduced in the record.11Nor was there evidenced a discriminatorypracticeof the Union clear-ing employees for the Company, from which there might be inferredthe existence of an oral agreement 12The sole evidence bearing onthis issue binding upon the Union consisted of the testimony of thecomplainants Gonzalves and Renner with respect to their conversationwith Respondent Cecil of the Union, whom they approached to obtainclearance for employment with the Company.Their credited versionof what Cecil said revealed only that Cecil refused to issue clearancesfor the job to any persons other than members of his own union; andthat he said nothingto refutethe existence of a clearance arrangementwith the Company.This testimony, in my judgment, cannot be con-33The contract clause recited in footnote 4 of the majority opinion, as noted therein,was not alleged by the General Counsel nor found by the Trial Examiner as constitutingany basis for the finding of a violation of the Act.I disagree with my colleagues,there-fore, that it can be accorded any "significance."12Cf.Consolidated Western Steel Company,supra. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrued as showing or affirming the existence of the alleged agreement.The evidence that the Respondent Company did require of certainof the complainants who applied for work clearance from the Re-spondent Union, standing alone, is insufficient to establish the exist-ence of the agreement, or bind the Union.An employer may con-ceivably unilaterally elect as a matter of policy to do his hiringthrough and require clearances from a union.That, of course, con-stitutes a discrimination as found here.But the mere fact that hedoes so, plus the fact that the union refuses to grant a clearance to anonmember, does not add up to anagreementbetween the employerand the union on a discriminatory hiring procedure, so as to constitutea basis for concluding that the union has "caused" or "attempted tocause" discrimination.At most such facts may give rise to suspicionthat an actual agreement exists.But as often recognized, suspicionis not sufficient basis on which to predicate an unfair labor practicefinding.As I am unable to find on this record that the Union caused orattempted to cause the Company to discriminate, I would dismiss thecomplaint against the Union in Case No. 20-CB-222.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT discourage membership in INTERNATIONAL ASSO-CIATION OF MACHINISTS or encourage membership in CARPENTERSUNION, LOCAL No. 642, UNITED BROTHERHOOD OF CARPENTERS &JOINERS OF AMERICA, AFL, or in any other labor organization, ofour employees or applicants for employment, by refusing to em-ploy qualified applicants for employment, or by discriminatingin any other manner in regard to their hire or tenure of employ-ment, or any term or condition thereof, except to the extentauthorized by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce applicants for employment or our employees, in the exer-cise of the right to self-organization, to form, join, or assistINTERNATIONAL ASSOCIATION OF MACHINISTS or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiring THOMAS RIGGING COMPANY73membership in a labor organization, as authorized in Section 8(a) (3) of the Act.WE WILL offer to the individuals named below immediate andfull employment in the positions previously applied for, or inpositions substantially equivalent thereto, without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of pay suffered as the result of our discrimina-tion against them.Manuel GonzalvesPhilip B. GlenRex RennerLeroy P. YoungAll our employees are free to become, remain, or refrain frombecoming or remaining, members of the above-named labor organiza-tions, or any other labor organization, except to the extent that suchright may be affected by an agreement executed in conformity withSection 8 (a) (3) of the Act.THOMAS RIGGING COMPANY,Employer.Dated--------------------By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Appendix BNOTICETo ALL MEMBERS OF CARPENTERS UNION, LOCAL No. 642, UNITEDBROTHERHOODOF CARPENTERS & JOINERS OF AMERICA, AFL, AND TOALL EMPLOYEES OF AND APPLICANTS FOR EMPLOYMENT WITHTHOMAS RIGGING COMPANY :Pursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT cause or attempt to cause THOMAS RIGGING COM-PANY, its officers, agents, successors, or assigns, to refuse to employany qualified applicant for employment, or otherwise discrimi-nate against any of its employees or applicants for employment,in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees of,or applicants for employment with, THOMAS RIGGING COMPANY,its successors or assigns, in the exercise of their right to engage inor refrain from engaging in any or all of the concerted activitiesguaranteed in Section 7 of the Act, except to the extent permittedby an agreement requiring membership in a labor organization,as authorized in Section 8 (a) (3) of the Act. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wrLL make whole the persons named below for any loss ofpay suffered as a result of the discrimination against them.Manuel GonzalvesPhilip B. GlenRex RennerLeroy P. YoungWE WILL notify THOMAS RIGGING COMPANY in writing that wehave no objections to the employment by said company of thepersons named above.CARPENTERS UNION, LOCAL No. 642, UNITED BROTHER-HOOD OF CARPENTERS & JOINERS OF AMERICA, AFL,Labor Organization,By --------------------------------------(Representative)(Title)By --------------------------------------HARRY CECILDated--------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEPursuant to charges duly filed by International Association of Machinists,herein called Machinists, the General Counsel of the National Labor RelationsBoard issued a consolidated complaint against Thomas Rigging Company, hereincalled Respondent Company, against Carpenters Union, Local No. 642, UnitedBrotherhood of Carpenters & Joiners of America, AFL, herein called RespondentUnion, and against Harry Cecil, business agent of Respondent Union, herein calledRespondent Cecil or Cecil.This consolidated complaint, upon which the instantproceeding is based, alleged that Respondents had engaged in unfair labor prac-tices, Respondent Company within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act, and Respondent Union and Cecil within the meaning of Section 8(b) (1) (A) and (2) and Section 2 (6) and (7) of the Act. Copies of thecharges, the consolidated complaint, and notice of hearing thereon were dulyserved on the various Respondents.The complaint alleged, in substance, that (1) Respondents had agreed toenforce and did enforce a policy whereby all employees and applicants for em-ployment at a particular operation of Respondent Company, known as theRheem operation, were required as a condition of employment to be cleared,referred, and dispatched as members in good standing of Respondent Union,and (2) Respondent Union and Respondent Cecil caused Respondent Companyto refuse to employ five named individuals' because of their membership inMachinists and their nonmembership in Respondent Union, and because they1Their namesand the alleged dates of discrimination are as follows :Manuel Gonzalves_______________________________________August 8, 1951Rex Renner---------------------------------------------August 8. 1951Leroy P Young ------------------------------------------ August 13, 1951John Kershner------------------------------------------- August 16, 1951Philip B. Glen___________________________________________September 4, 1951 THOMAS RIGGING COMPANY75were not cleared,referred,or dispatched by Respondent Union and Cecil.AllRespondents,in their answers,denied the commission of any unfair laborpractices.The parties having been duly notified,a hearing was held at San Francisco,California,on April 21,22, and 23,1952,before the undersigned Trial Examiner,Martin S. Bennett.All parties were represented by counsel who participatedin the hearing and were afforded full opportunity to be heard,to examine andcross-examinewitnesses,and to introduce evidence bearing on the issues.A motion submitted during the hearing by Respondent Company for thesequestration of the five complainants was denied.During the hearing, theundersigned denied various motions by Respondents to dismiss the complaintfor lack of jurisdiction of the Board and for failure of proof.At the close ofthe hearing,the undersigned reserved ruling on motions by Respondents todismiss the complaint on similar grounds ; these are disposed of by the findingshereinafter made.A motion by the General Counsel to conform the pleadingsto the proof with respect to purely formal matters was granted.The partieswere afforded an opportunity to argue orally and to file briefs and/or proposedfindings of fact and conclusions of law with the undersigned.The GeneralCounsel presented oral argument and briefs have been submitted by Respondentsas well as a supplemental brief from Respondent Union.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THEBUSINESS OF RESPONDENTCOMPANYThomas Rigging Company is a California corporation which maintains itsprincipal office and place of business at Emeryville,California,where it isengaged in hauling,rigging,and the installation of machinery,allwithin theState of California.The instant case relates solely to certain services renderedby Respondent Company at a plant operated by Rheem Manufacturing Company,herein called Rheem,at San Pablo,California.These services consisted of theinstallation of machinery and equipment, including presses and lathes.Thisinstallation was and still is being performed by Respondent Company as sub-contractor under a contract with Christensen & Lyons,which,in turn, is thegeneral contractor for the installation of all equipment in this plant at SanPablo as well as contractor,under a separate contract,for the constructionof the plant.The agreement between Respondent Company and Christensen& Lyons states on its face that Respondent Company is to "Furnish the necessarylabor,materials and equipment and insurance required to do the millwrightand rigging work as directed for the installation of machinery for the 81mmMortar Shell Line."This contract further states that the work is to be performedin connection with"Our Contract With Rheem Manufacturing Company Equip-ment Installation 81mm Mortar Shell Line."It is contended herein by Respondents that the operations of Respondent Com-pany do not affect commerce.Under the facts of the case, however, and whenconsideration is given to the machinery in question and the purpose for which itis used,the undersigned must reject this contention.As stated,Respondent Com-pany, although a subcontractor, is directly engaged in the installation of ma-chinery used by Rheem in its manufacturing operations.This plant wasconstructed specifically and solely for the purpose of manufacturing ordnancematerial for the armed services.Construction of the plant commenced in theforepart of 1951 and equipment began to arrive during the latter part of July. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Company first came into the picture early in August?The partplayed by Respondent Company is to move this machinery from the railroadsiding on the plant premises or from the plant dock to the portion of the plantwhere it is to be used and then to install it in the appropriate location.This alsoentails the shifting of machinery between various locations in the plant.The equipment installed at Rheem by Respondent Company is machinery forthe manufacture of 81mm mortar shells for the Army. This equipment, whichis valued at approximately $1,500.000, consists of two types.Class A, whichconstitutes approximately 20 percent of the lot, is equipment purchased by Rheemas prime contractor for the account of the Government and rebilled by Rheemto the Government;this equipment is shipped to the plant from various States ofthe United States.Class B, comprising the remaining 80 percent, is Government-owned equipment furnished from the industrial reserve inventory and shipped tothe San Pablo plant from Government arsenals in various States of the UnitedStates.It also appears that Respondent Company is currently installing certainequipment to be used by Rheem in the manufacture of cartridge cases for theUnited States Navy ; this equipment is valued in excess of $2,000,000.The shellcomponents manufactured by Rheem under the mortar shell program are shippedby Rheem to various States of the United States and are currently valued at$389,000 per month.During the period from August 1951, when RespondentCompany commenced operations at the Rheem plant, and the first of April 1952,the services rendered by Respondent Company at the Rheem plant were valued atand payment was made in the sum of approximately $52,000.Itmay be noted that under the contract procedure the general contract ofChristensen & Lyons was first accepted by Rheem and then by the appropriateofficials of the armed services. In addition, the subcontracts between Christen-sen & Lyons and its representative subcontractors,including that with RespondentCompany, must be approved by Rheem as well as by the Government ordnancecontracting officer ; this procedure was followed here.Under all the foregoing circumstances,the undersigned is of the belief andfinds that the operations of Respondent Company affect commerce in that theysubstantially affect the national defense effort and that it would effectuate thepolicies of the Act to assert jurisdiction herein.N. L. R. B. v.Ozark Dam Con-tractors,et at.,190 F.2d 222(C. A. 8);Local Union No. 50,United Brotherhoodof Carpenters(EJoiners of America,AFL (Clyde M. Purr),98 NLRB 1288;andWestport Moving and Storage Company,91 NLRB 902.Furthermore,jurisdiction may be asserted on the separate ground that Re-spondent Company is furnishing services valued in excess of $50,000 per annumto Rheem Manufacturing Company, which in turn is producing goods destinedfor out-of-State shipment valued in excess of $25,000 per annum.While it istrue,as Respondents contend, that these services are being performed under asubcontract with Christensen&Lyons, the undersigned deems to be controllingherein the fact that these services are patently services of a most vital naturewhich are being performeddirectlyat the site of the manufacturing operation inquestion and in fact consist of the actual moving and installation of the ma-chinery used by the manufacturer,Rheem, in the production of these goods.SeeHollow Tree Lumber Co.,91 NLRB 635. Accordingly,the undersigned fur-ther finds, under the immediately preceding theory,that the operations of Re-2 Although the order to Respondent Company from Christensen&Lyons for the per-formance of this work is dated September 19, 1951, it is clear from the testimony of Fred J.Wood,works manager of the Rheem plant,that Respondent Company commenced operationsat the plant in the "forepart of August "Apparently this was done under a proposal ofAugust 1 to Christensen&Lyons which was orally accepted and later followed by writtenacknowledgment on September 19, 1951. THOMAS RIGGING COMPANY77spondent Companyaffect commercewithin themeaningof the Act and that itwould effectuate the purposesof the Actto assert jurisdiction herein'II.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists, and Carpenters Union, Local No.642, United Brotherhood of Carpenters & Joiners of America, AFL, are labor or-ganizations admitting to membership employees of Respondent Company.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesThis case stems from a longstanding jurisdictional dispute between Re-spondent Union and Machinists over millwright work. See M.W. KelloggCo., 94NLRB 526, andSuy nerton and Walberg Company,94 NLRB 1079. The GeneralCounsel in the instant proceeding attacks the purported discriminatory "policyand practice"of Respondents in requiring applicants for employment with Re-spondent Company to be cleared with and referred by Respondent Union asmembers thereof.The basic position of Respondents is that no such policy andpractice existed, and it is the further contention of Respondent Company that itspolicy was solely to employ the most qualified help available with the addedfactor that in view of the dangerous nature of the work, it sought the servicesof experienced former employees.It should be noted that the complaint does not contain any allegation that Re-:ipondent Company by the foregoing conduct has engaged in conduct violative ofSection 8 (a) (2) of the Act. It is therefore inferred that the General Counselis not attacking the existing contractual relationship between Respondents, de-scribed below, and that he is seeking a remedy directed primarily to the eradica-tion of the alleged illegal practices.SeeUtah ConstructionCo., 95 NLRB 196.At the time material herein, Respondent Company was party to a 42-countycontract between United Brotherhood of Carpenters & Joiners of America, AFL,together with its affiliated councils and locals, including Respondent Union, andNorthern California Chapter and Central California Chapter of the AssociatedGeneral Contractors of America, Inc.This contract, dated April 30, 1951, wasto run until May 1, 1952, and from year to year thereafter unless canceled ormodified. Its union-security provisions do not on their face appear to be violativeof the Act and, as stated, it is inferred that the General Counsel is not attackingthis contractual relationship as such in the instant proceeding.B. The factsAt the outset it is to be noted that the Rheem plant at San Pablo was in theprocess of construction during 1951, and that actual manufacturing operationsdid not commence until sometime in September.After a pilot lot was turnedout, a model change was made and production was stopped. Tooling was rede-signed and the machinery rearranged ; production recommenced on November 12and shipments resumed on or about December 1.Respondent Company commenced its rigging and installation operations in the"forepart of August." It has raised the contention herein that the five claim-ants were not seeking employment with it, but rather withRheem.This con-S Certain evidence was introduced with respect to services performed by RespondentCompany for other concerns which are either public utilities or concerns which appearto be engaged in commerce.In view of the considerations expressedabove, itis deemedunnecessary to decide whether those facts independently bring the operations of RespondentCompany within the jurisdictional policy set forth inHollow Tree Lumber Co., supra. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDtention is not supported by the weight of the evidence.All five claimants wereconstruction machinists who were experienced in work with machinery and itsinstallation.Thus, Gonzalves, Renner, and Young went to the plant early inAugust while it was still under construction.Gonzalves sought work as an"erection machinist."When Young went to the plant on August 13, Rheem hadno personnel office open and Young's testimony discloses that he sought work asa construction machinist.While it is true that Glen on or about September 6filedan: application for work with Rheem, he did this onlyafterhe hadunsuccessfully sought work on September 4 with Respondent Company at histrade of erection machinist. It is therefore found that the five claimants hereinactually sought work with Respondent Company, as described below in moredetail, and not with Rheem Manufacturing Company, as contended by RespondentCompany.'Manuel Gonzalves,a member of Machinists for 10 years, and experienced in theinstallation of machinery, learned that machinery installation work was tocommence at the Rheem plant and went to the plant on August 8, 1961, in searchof employment in his field.As found, the plant was not complete and was notin operation.He approached Jack Burgman, general foreman for RespondentCompany,' and asked him for work ; Burgman, in turn, asked Gonzalves whatwork he had done and the latter replied that he was a "machinist." Burgmanthen stated that he could use Gonzalves "around the first of the week," but pro-ceeded to ask Gonzalves "what local I belonged to, what union, and I told himthe Machinists."Burgman informed Gonzalves that he would "have to belongto the Millwrights' Union . . . [and] would have to go down and see Cecil at theMillwrights Local before I could go to work there."'On the following day, August 9, Gonzalves went to the Labor Temple in Rich-mond and informed Cecil that he desired employment at the Rheem job. Gon-zalves stated that he had been a machinist for 7 years with the Standard OilCompany, whereupon Cecil replied that "you know the machinists and mill-wrights don't get along too well."Cecil added that in order to work at theplant Gonzalves would have to take a withdrawal card from Machinists andwould be required to pay an initiation fee of $100 in Respondent Union ; this, itappears, was the customary initiation fee.Cecil continued on to say that evenif Gonzalves complied with the foregoing and was sent to the job by Cecil, the menworking on the project, if they learned that Gonzalves was a former member ofMachinists, might walk off the job.Cecil added that in any event he had men outof work whom he had to place first. The conversation ended and Gonzalves left ;he did not contact Burgman or Cecil again.'4 Members of Machinists and Respondent Union perform identical work on constructionor rigging operations of this nature.The undersigned finds, as demonstrated by the record,that members of Machinists engaged in this type of work are known as machinists,erectionmachinists, or construction machinists, and that members of Respondent Union whoperform this type of work are known as millwrights;the latter group is distinguishedfrom carpenters who, although likewise members of Respondent Union,do not installmachinery.6 Burgman has been a general foreman with Respondent Company for approximately 6years and was general foreman over the Rheem job, having commenced operations thereon or about August 6.He is admittedly a supervisory employee, and, in fact, the onlyrepresentative of Respondent Company on the job save for occasional visits by Vice-President Dalzell.4 It is found that this reference was to Respondent Harry Cecil, business agent ofRespondent Union at Richmond, California.1 The foregoing findings are based on the testimony of Gonzalves,a clear and forthrightwitness whose testimony is creditedin full.iBurgman did not testify specifically concern-ing his talk with Gonzalves.Cecil testified that Gonzalves came to his office and askedfor millwright work and that be, Cecil,replied that he had none.Gonzalves then allegedlyasked how much it would cost to join Respondent Union and Cecil replied that the THOMAS RIGGING COMPANY79Rex Renner,amember of Machinists for many years and experienced inmachinery erection, went to the Rheem plant on August 8, proceeded to thearea where machinery was being installed, and asked Burgman for work.Burgman replied that he would like to have him on the job, but that Renner"would have to go down and get a clearance to go to work from Mr. Cecil."Renner replied that he doubted that Cecil would clear him because he, Renner,was a member of Machinists.Burgman then stated that there was a positionopen for him if he could obtain the clearance.After failing to find Cecil at the Labor Temple on August 9, Renner did meethim there on August 10.He informed Cecil that Burgman wanted him on thejob and that he, Renner, had been instructed by Burgman to obtain a clearancefrom Cecil.The latter replied that he had no orders from Burgman for men,but that even if he did three of his men were out of work and they, as he hadtold Gonzalves, would be placed on the job before anyone else was.Rennerreplied that he would relay this information to Burgman.On Monday, August13,Renner returned to the plant and informed Burgman of Cecil's statements.Burgman replied that he could not do anything about it;that his hands weretied ; that he had told Renner what to do ; and that he had to take the men"that they issue . . . on a clearance." The conversation then ended .8Leroy Youngalso attempted to obtain work at Respondent Company's projectat the Rheem plant. Young, a construction machinist for a number of yearsand a member of Machinists,learned of the erection work at the Rheemplant.He stopped at the business office of Machinists on August 13, 1951,and asked Amos Doane, business representative of Machinists for construction,if he knew the location of the project.Doane, who had previously been informedthat members of Machinists were experiencing difficulty in obtaining employ-ment with Respondent Company on this erection work, replied that he wasabout to visit the plant himself; the two men proceeded to the plant thatmorning.They met Burgman at the job site and introduced themselves.Doane dis-closing his representative status with Machinists.Young informedBurgmanthat he was seeking work as a construction machinist and asked if any such workwas available.Burgman replied that he had no positions open, but that heexpected more work during the following week.Young asked if he could leavehis name and address so that Burgman could contact him when work becameavailable.Burgman agreed that Young could leave this information with thetimekeeper and stated that he would call Young in to work when the machinery,which was expected during the following week,arrived.Burgman then directedYoung to the timekeeper's shack some 20 feet distant.Young walked over toit and wrote his name and address on a sheet of paper provided by TimekeeperJacobus.This slip of paper was pinned on the wall by Jacobus, as was hispractice with respect to the slips filed by all applicants.initiation fee was$100.Cecil admitted that he asked Gonzalves if he belonged toanother labor organization and, on learning that he did, informed him, that he wouldhave to take a withdrawal card from Machinists.All these circumstances,including thepartial corroboration of Gonzalvea by Cecil as well as the very fact of the calls on Cecilby Gonzalves and Renner,described below, after visiting Burgman, serve only to add weightto Gonzalves'testimony herein.8 The foregoing findings are based upon the credited testimony of Renner. Cecil, whowas present at the hearing during Renner's testimony, did not recall any conversationwith Renner, and Burgman was not questioned on the topic.Although Renner testified,mistakenly as it later appeared,that he had learned of the job opportunity at the Rheemplant from an article in a trade journal,this is deemed to be of little significance.Thepertinent and controlling fact is that he submitted what appeared to be and what theundersignedfinds to havebeen a bona fide application for employmentwithRespondentCompany.SeeSwinerton and Walberg,94 NLRB 1070. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the interim, Doane and Burgman discussed the jurisdictional disputebetween Machinists on the one hand and Respondent Union and its parentinternational on the other.Young then reappeared on the sceneand, as hetestified, asked Burgman, "If I got the job, who I would have to get the clearancefrom."Burgman replied that Young would "have tosee Mr.Cecil down at theCarpenters' hall."Young asked him why this was so,and Burgman repliedthat, "We are bound by the AGC and any man coming down herehired on thejob must be cleared through the Millwrights."Young protested that Machinistshad been performing this type of work before the Millwrightshad, and pointedout that he had been in erection work for a number of years. Youngand Doanethen left.Young did not contact Respondent Union but returned to the con-struction site on August 17.He was unable to locate Burgman, but spoke toTimekeeper Jacobus.He renewed his request for work and Jacobus replied thatthere were no openings but that he had Young's address and would call him whena job was open. Young has not seen Burgman since and has not been contactedby Respondent Company.'The record indicates that Young has on occasion worked forMachinists;that he did organizational work in June and July of 1951; and that after August18, he engaged in further organizational work for Machinists.On the otherhand, Young has worked in the industry and did so in March and April of1951.Moreover, it appears that Machinists was actually interested in obtainingwork for its members at this project.After giving the matter close considera-tion, the undersigned finds that Young was in fact a bona fide applicantfor workwith Respondent Company on August 13, 1951.John Kershner,amember of Machinists for many years, applied for workwith Respondent Company at the Rheem plant on August 16, 1951. He metBurgman, informed him that he was out of work, and listedhis experience overthe preceding few years.Burgman replied that there was no work available,but that he would shortly need additional men and would contactKershnerat that time.He instructed Kershner to leave hisname and address and saidthat he would be called when needed.Kershner proceeded to thetimekeeper'sshack, as directed by Burgman, and left his address and telephone number withTimekeeper Jacobus.The latter, as Kershner started to leave, asked him eitherif he belonged to the Millwrights or was a millwright.Kershnerreplied in thenegative, and added that he belonged to the Machinists.He then left and hasnot since been contacted by Respondent Company."Philip Glen,a member of Machinists, applied for work at theRheem projecton September 4,1951.He approached Burgman inan area ofthe building wherethe presses were being erected and asked if Burgman had a job forhim.Burg-man immediately asked Glen if he was a "Machinist." Glen repliedthat he was.Burgman then stated that all his men were "Millwrights"; that he had nothingopen at the moment ; but that if Glen lefthis name,address, and telephone num-ber he would call him when something developed. Glen promptlyplaced thisinformation in a pocket notebook carried by Burgman.On or about September6,Glen returned to the job site and spoke to Burgman who informed him thatthings were progressing slowly and that he had in fact laidoff a man on theprevious day.Burgman then asked Glen if he was interestedin working forRheem itself.Glen replied that he would welcome any work. Burgman Intro-Findings herein are based on the testimony of Young which is substantially supportedby that of Doane. iBurgman was not questioned concerning this talk, but testified generallythat hirings were based solely on qualifications.10 The foregoing findings are based upon the credited testimony of KershnerJacobusdid not recall the talk and later testified that he had never spoken with Kershner.Hewas an unimpressive witness and his testimony is not credited. THOMAS RIGGING COMPANY81duced Glento a Rheem foreman,who sent him to theRheem personnel officewhere he applied for workas a maintenance machinist.Glen hasnot beenoffered work by either concernC. Contentions,analysis,and conclusionsThe gravamen of the complaint is, as stated, an attack upon the allegedpolicies of Respondents to require clearance by and membershipin RespondentUnion of applicants for employment with Respondent Company.The GeneralCounsel in effect contends that Respondents imposed closed-shop conditions onthe Rheem job, this constituting a greater form of union securitythan is per-mitted by the Act whether by contract or otherwise. SeeVon's Grocery Co.,91 NLRB 504, andSwinerton and Walberg,supra.Respondent Union contends that it had no agreement with Respondent Com-pany relative to furnishing employees for the Rheem job ; however, as noted,they did have an agreement which provided for recognition of the Union ascollective bargaining representative of the employees of Respondentin classifi-cations represented by Respondent Union. The Union further contends that itnever cleared anyone for millwright work at the Rheem job. Respondent Com-pany claims that it did not contact Respondent Union for employees, but ratheremployed the most qualified help and that, because of the dangerous nature ofthe work, former employees were uniformly contacted and rehired.There are,however, a number of factors which do violence to and prevent acceptance ofthe above-stated contentions of Respondents.(1)Firstly, there is the evidence, set forth above, with respect to what tookplace when Gonzalves and Renner attempted to obtain employment with Respond-ent Company on August 8, 1951. Gonzalves called on General Foreman Burg-man on that date and the latter specifically asked Gonzalves which union hebelonged to and, on learning that he belonged to Machinists, informed him thathe would have to belong to Respondent Union and that he would have to seeBusinessAgent Cecil before he could work at the plant.When Gonzalves visitedCecil on the following day, the latter refused to approve him for work at Rheem,pointing out,inter alia,that he had other men to place first. Although t.}smay not be indicative of an actual contractual relationship between Respondents,itdoes show that Respondent Company was acceptingthe determination ofRespondent Union as to who should be permitted to work for it. Thisis demon-strative of closed-shop conditions which are violative of the Act.AmericanPipe and Steel Corp., etal., 93 NLRB 54.(2)The case of Renner falls into an almost identical pattern.He appliedfor work on August 8 and was informed by Burgman that he would have toobtain a clearance from Cecil.On August 10, Cecilpointedout to Renner thathe had no requisition for help fromBurgman,but that in any event,as he hadinformed Gonzalves, he had other men to be placed first.When Renner relatedthis to Burgman, the latter pleaded his helplessness in the situation and statedthat he had to hire only the men sent on clearance from the Union.Here, too,the record demonstrates that employmentwas conditioned upon obtaining aclearance from Respondent Union and that employment was refused by Respond-ent Company because of the failure to obtain such clearance.SeeInternationalBrotherhood of Boilermakers, et al. (Consolidated Western Steel Corp.), 94NLRB 1590.The failure of Respondent Company to hire Gonzalvesand Renner becauseof their inability to obtain referral slips from the Unionis hardly explainableexcept on the theory that Respondentshad an understanding or oral agreementthat no individual would be hired who had not obtaineda referral or clearance 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Respondent Union. The conduct of Cecil,in hismeetings with Gonzalvesand Renner, was that of one who was fully familiar with the entire picture.At no time did he disavow this policy of clearance with RespondentUnion and,in fact, the record demonstrates that he availed himself of the benefits thereof.Moreover, it is clear that the objection of Cecil to Gonzalvesand Renner wasbased upon their nonmembership in Respondent Union.The undersigned is of the belief and finds, in view of the foregoing, that anunlawful hiring practice existed between Respondents. It is well establishedthat all job discrimination designed to achieve union security is outlawed bythe Act except under the circumscribed conditions set forth under the so-calledunion-shop proviso, permitting discrimination only for nonpayment of initiationfees and dues.N. L. R. B. v. Newspaper and Mail Deliverers' Union,192 F. 2d654 (C. A. 2), andN. L. R. B. v. Radio Officers' Union,196 F. 2d 960 (C. A. 2).Furthermore, an employer cannot relieve himself of discrimination against em-ployees by delegating to a union control over their employment.Air Products,Inc.,91 NLRB 131, andAmerican Pipe and Steel Corp., supra.(3)Turning to the case of Young, the evidence demonstrates that he wasinformed on August 13 by Burgman, after he had applied for work, that hewould have to obtain a clearance from Cecil. This was patently an addedinstance of Respondent Company insisting upon an illegal clearance with Re-spondent Union.This may be distinguished from the situation where an em-ployer may lawfully utilize the hiring hall facilities of one or more labor organ-izations.Furthermore, Respondents do not contend that such a policy withrespect to hiring existed between them.And, although it is true that Youngdid not contact Cecil, he was not required to do so. It has been demonstratedthat an illegal arrangement existed between Respondent's requiring clearancewith Respondent Union and, by being a party to such arrangement, RespondentUnion became jointly responsible for any failure of an applicant to obtainemployment as a result thereof.Utah ConstructionCo., 95 NLRB 230.(4) In the cases of Glen and Kershner, the evidence, although not as strong,falls into the same pattern.Kershner, a member of Machinists, applied for workon August 16 and was instructed to leave his name and address; at the sametime, Respondent Company ascertained that he was not a member of Mill-wright's and that he belonged to Machinists.Glen experienced a similar inter-view on September 4 when he applied for work and was told by Burgman toleave his name and address.Here, too, Burgman ascertained that Glen wasa Machinist.Neither was offered employment at any time thereafter, althoughthe record demonstrates that other employees were put on the payroll at laterdates.In considering these last two cases, an analysis of Respondent Company's con-tentions and its employment records will be helpful. It may be noted thatRespondent Company at the hearing specifically disavowed any challenge of theexperience or ability of the claimants, none of whom had worked for it before.Moreover, the respective interviews demonstrate that Burgman was not par-ticularly concerned with their qualifications at the time.Accordingly, it isfound that the claimants, including Glen and Kershner, were not denied em-ployment because of lack of qualifications.Respondent Company does not contend that these two claimants were deniedwork for lack of employment opportunity and it could not because the recorddemonstrates that there were hirings then as well as later. This presentssquarely for analysis Respondent's contention that it hired the most qualifiedhelp and that it hired former employees who had previously worked for it on THOMAS RIGGING COMPANY83prior construction projects.The source of reference,according to GeneralForeman Burgman,was his pocket notebook which included the names ofworkmen who"have worked with us and worked for us." Burgman added thatthese were men "that have worked for me several times during the past severalyears," and that these were men personally known to him.However,the recorddoes not support Burgman in this respect.Evidence was introduced with respect to Respondent Company's hirings afterKershner and Glen unsuccessfully attempted to enter its employ on August 16and September 4, respectively.The record discloses that Respondent Companythereafter hired a number of employees.The hiring of two inOctober,Raineyand Thompson,was explained by the Company on the theory that they hadpreviously worked for it on a prior project during 1949.And the hiring ofone, Ramsey, on October 11 is countered by testimony that he worked for an-other employer in 1948-1949;that this was millwright work jointly performedby the twoconcerns;that Ramsey worked under Burgman's supervision ; andthat Burgman as a result was familiar with his work.However, a number of hirings during this period disprove the Company's claimthat ithired experienced former employees.On September 6, one Belcher washired.According to Burgman,he was in need of help and discussed the mat-ter with an employee named Allen.Allen informed him that he knew Belcherto be at liberty and Burgman instructed Allen to bring in Belcher. In otherwords, Belcher was not hired as the result of a listing in Burgman's notebook.He was, on the contrary, a workman who was brought in by another workman.Although, by coincidence, Belcher did work for Burgman on an occasion 6 yearsbefore, this was not the basis on which he was recalled.A similar procedure was followed in the hiring of one, Colbuth,on October10.Here, too,Burgman engaged in a discussion with Allen,who in turn con-tacted Colbuth and brought him in. Colbuth had never worked for the Com-pany before or for Burgman. The latter supplied some nebulous testimony tothe effect that Colbuth had worked for one Shiller, either a past or present fore-man with the Company.The undersigned finds, however, that this hiring wasnot the hiring of one who had previously worked for the Company. One, Drury,was hired on October 2. Burgman flatly admitted that he had not known himpreviously.One, Powert, was hired on October 10, and he had never workedfor the Company before. Furthermore, there was the hiring on November 6of one Spencer, who had not worked for the Company previously ; accordingto Burgman,he was brought in by his brother-in-law Thompson,a millwright.It is thus apparent that in a number of instances Burgman's purported prac-tice of recalling former employees was not followed.Burgman's conversations with Allen with respect to the hiringof new em-ployees take on added significance when it is noted that Allen is shop steward forthe Millwrights on the project and wears a button so designating him. Ac-cording to Burgman,Allen,who did not testify,belongs to Local 102,a San Fran-cisco sister local of Respondent Union.Moreover, Burgman is admittedly amember of Respondent Union and has been since 1947, having prior thereto be-longed to Machinists.Finally, Vice-President Dalzell, of Respondent Company,admitted that he had hired workmen who had not previously worked for theCompany.The evidence discloses but one contact between Burgman and Business AgentCecil of Respondent Union.According to Burgman, he called Cecil in the latterpart of August 1951 to ascertain the adresses of three men whom he desired to 84DECISIONS OF NATIONALLABOR RELATIONS BOARDemploy on the Rheem project.These included Allen, the shop steward referredto above, and one Rath.Accordingto Burgman,he was underthe impressionthat these men had at one time belonged to Respondent Union. Cecil agreed tolocate them and did locate their addresses and telephonenumbers.Burgmarbtestified that Cecil then visited him and supplied this information, whereuponBurgman telephoned two of the three, apparently Allen and Rath, and askedthem to stop in and see him. As the record shows that these two were hiredon August 13, the undersigned infers that this contact between Burgman andCecil took place sometime prior thereto and about the time work was startingon the project 11According to Cecil,Burgmancalled him in an effort to locatethe men.He testified that he informed Burgman that they were not membersof his local ; that he would attempt to locate them ; and that he did locate themthrough the local in the neighboring town of Antioch.It is apparent from the foregoing that Rath was locatedby Burgman as aresult of this telephone call to Cecil.However, the record shows that Rath hadpreviously sought employment with the Company by leaving a slip with hisname and telephone number with the timekeeper, as did Glen and Kershner.Moreover, this slip was still on the bulletin boardas late asMarch 1952, as wasthat of Leroy Young, whose case has been discussed above.Burgman testified,on the one hand, that he had seen Rath's slipbeforehe was hired, but that priorthereto he had received the telephone call and the information from Cecil.Theonly inference that the undersigned can draw from this confused situation isthat the instructions to Glen and Kershner to leave their names with the time-keeper were meaningless, for Burgman simply did not hire employees wholeft their names in this fashion ; in fact, he testified he hired from his black-booklisting of former employees.To the foregoing must be added the factor that therehas been someturnoverin the millwright crew and that,as of thedate of the hearing,Respondent Com-pany has still not seen fit to offer employmentto Kershnerand Glen, althoughnot disputing their qualifications."And, at least in thecase of Glen,itwill berecalled that Burgman asked if he was a Machinist at the time of his application,and then pointed out that all his men were Millwrights.Although Kershner wasnot queried by Burgman on this topic, Timekeeper Jacobus did ascertain thatKershner was a Machinist and not a Millwright at the timeof hisapplication ;moreover, Burgman did promise to call Kershner in to work. Also to be notedis the testimony of Dalzell that there are no Machinists working for RespondentCompany at the Rheem project.He also testified that he "imagined"allmill-wright employees in August and September of 1951 to have been members ofMillwrights but that he was not certain this was true with respect to all ofthem.Under all the foregoing circumstances, the undersigned finds that Glen andKershner were denied employment for reasons other than those advanced byRespondents.When note is taken of the interviews accorded Gonzalves, Renner,and Young shortly before, the inquiries made of Glen and Kershner, the otherhirings, and the lack of tenability to Respondents' contentions, the evidenceu The company records show that after Burgman and Timekeeper Jacobus started onthe project on August 6 and 7, respectively, millwrights were next hired on August 8when two additional men were put on." Contrary to the contention of Respondents,evidence of earlier or later conduct, whichsheds light on the purpose or character of particular transactions within the period germaneherein, is material and pertinent.Federal Trade Commession Y. Cement Institute,68 S Ct.Rep. 793.N. L. R. B.v.Luzerne Hide and TallowCo.,188 F. 2d 439 (C. A. 3). THOMAS RIGGING COMPANY85preponderates in favor of a finding that Glen and Kershner were denied employ-ment by Respondent Company as a result of the same unlawful practice ofclearance with Respondent Union that was utilized in the three earlier cases.And the record demonstrates in those cases that clearance was predicated uponmembership in Respondent Union. Accordingly, the undersigned deems thepresent case to be clearly distinguishable fromDel E.WebbConstructwn Co. v.N. L. R. B.,196 F. 2d 841 (C. A. 8), cited by Respondent Union.Although the topic of clearance was not raisedas such inthe lattertwo cases,the ascertainment of their union affiliation, when viewed against the backgroundof the three previous cases, leads the undersigned to conclude that Glen andKershner would have been proffered work by Respondent Company, absent anunlawful hiring practice ; and, although the cases of these twoare of asubtlernature than those of the first three, the evidence in this record warrants a findingthat this failure to hire resulted from the same policy of granting employmentsolely to referrals from Respondent Union of members of Millwrights.The factis that Respondent Company hired Shop Steward Allen as the result of contactingRespondent Cecil and that it was Allen who later produced employees for theCompany when informed by Burgman of the need therefor.The undersigned finds that by failing to hire Gonzalves, Renner, Young, Glen,and Kershner on the dates of their respective applications, as well asthereafter,Respondent Company has discouraged membership in Machinistsand encouragedmembership in Respondent Union, therebyengagingin conduct violative ofSection 8 (a) (1) and (3) of the Act. It is further found that this failure tohire was caused by respondent Union and Respondent Cecil and that the latter,by the foregoing, have engaged in unfair labor practices violative of Section 8(b) (1) (A) and (2) of the Act.N. L. R. B. v. Newspaper and Mail Debverers'Union, et al.,192 F. 2d 654 (C. A. 2), enfg. 93 NLRB 237;Daniel Hamm DrayageCo., Inc.,84 NLRB 458, enfd. 185 F. 2d 1020 (C. A.5) ; International Brother-hood of Teamsters et al.,98 NLRB 824;Schweiger ConstructionCo., 97 NLRB1407;Guerin and Co.,92 NLRB 1698;Swinerton and Walberg, supra; GeneralElectric Co..94 NLRB 1261; andPinkerton's National Detective Agency, Inc.,90 NLRB 205.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of Respondent Company set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents, and each of them, have engagedin unfairlabor practices, it will be recommended that theycease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that Respondent Union and Respondent Cecil have causedRespondent Company to discriminate against Manuel Gonzalves, Rex Renner,Leroy Young, John Kershner, and Philip Glen in regard to their hire and tenureof employment, thereby encouraging membership in Respondent Union and dis-couraging membership in Machinists. It will be recommended that RespondentCompany offer the five complainants immediate employment in the positions pre-250983-vol. 102-53-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDviously applied for and discriminatorily denied them, or to substantiallyequiva-lent positions,without prejudice to their seniority or other rightsor privileges.SeeThe ChaseNationalBank of the City of New York, San Juan, Puerto Rico,Branch,65 NLRB 827. Having found thatRespondent Union and RespondentCecilcaused RespondentCompany to refuse to employthe aforenamed five em-ployees, it will be recommended that they notify the Company, in writing, thatthey have no objections to the employment of these five employees and that theyrequest the Company to offer them full and immediate employment.It will further be recommended that Respondents, jointly and severally, makewhole the aforenamed five complainants for any loss of pay suffered by reasonof the discrimination against them.Squirt Distributing Company,92 NLRB1667.The liability of Respondent Union and Respondent Cecil for back pay shallterminate 5 days after they notify Respondent Company that they have noobjections to the employment of the five aforenamed employees.Pinkerton'sNational Detective Agency, Inc., supra.Said loss of pay shall be computed inaccordance with the formula established by the Board inF.W. Woolworth Co.,90 NLRB 289.See Crossett LumberCo., 8 NLRB 440.The unfair labor practices found to have been engaged in by Respondents areof such character and scope that, in order to insure employees and prospectiveemployees of Respondent Company the full rights guaranteed them by the Act,itwill be recommended that Respondents and each of them cease and desist fromin any manner interfering with, restraining, or coercing their employees or pros-pective employees in their right to self-organization.On the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, and Carpenters Union, Local No.642,United Brotherhood of Carpenters & Joiners of America, AFL, are labororganizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ManuelGonzalves, Rex Renner, Leroy P. Young, John Kershner, and Philip P. Glen,thereby encouraging membership in Respondent Union and discouraging mem-bership in Machinists, Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing the aforesaid Manuel Gon-zalves, Rex Renner, Leroy 1'. Young, John Kershner, and Philip B. Glen in theexercise of the rights guaranteed in Section 7 of the Act, Respondent Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.By causing Respondent Company to discriminate against the aforenamedfive individuals in violation of Section 8 (a) (3) of the Act, Respondent Unionand Respondent Cecil have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing applicants for employment with RespondentCompany, Respondent Union and Respondent Cecil have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]